PER CURIAM:
Claimant brought this action for vehicle damage which occurred when his 1994 Ford pickup truck struck the stud from a sign post on State Route 2 lin Jackson County. State Route 2lis a public road maintained by Respondent. The Court is of the opinion to make an award in this claim for the reasons more fully stated below.
The incident giving rise to this claim occurred on April 1, 2006. Claimant testified that he was driving on State Route 21 when his vehicle struck the stud from *120a “Stop” sign. The sign post was located in the middle of the two lanes of traffic. Claimant stated that another vehicle had knocked down the sign post, which left the stud exposed on the highway. As Claimant drove his vehicle over this area, the stud damaged his vehicle’s tire. Claimant stated that he observed that the vehicle that had knocked down the sign post was still parked at the side of the road when Claimant’s incident occurred. As a result of this incident, Claimant’s vehicle sustained damage to its tire in the amount of $193.34.
The position of the Respondent is that it did not have actual or constructive notice of the exposed stud from the sign post on State Route 21. Respondent did not present a witness at the hearing.
The well-established principle of law in West Virginia is that the State is neither an insurer nor a guarantor of the safety of travelers upon its roads. Adkins v. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). In order to hold Respondent liable for road defects of this type, Claimant must prove that Respondent had actual or constructive notice of the defect and a reasonable amount of time to take corrective action. Pritt v. Dep’t of Highways, 16 Ct. Cl. 8 (1985); Chapman v. Dep’t of Highways, 16 Ct. Cl. 103 (1986).
In the instant case, the Court is of the opinion that Respondent did not have actual or constructive notice of the stud that caused damage to the Claimant’s vehicle. The sign post was knocked down just prior to the Claimant’s incident, and the Claimant failed to establish that Respondent knew that the stud was exposed on the roadway. Thus, there is insufficient evidence of negligence upon which to base an award.
Accordingly, the Court denies this claim.
Claim disallowed.